930 F.2d 32
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Calvin BLACK, Carolyn Black, Danny Black, Shane Shumway, andMerri Shumway, Plaintiffs-Appellants,v.Brent D. WARD, U.S. Attorney, Ben Tafoya, Tim Clark, DanielHughes, Craig M. Endicott, and United States ofAmerica, Defendants-Appellees.
No. 89-4131.
United States Court of Appeals, Tenth Circuit.
April 3, 1991.

Before TACHA, SETH and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
Counsel for Appellants conceded at oral argument that the defamation claim against Appellee Brent Ward did not survive the death of Appellant Calvin Black.  We therefore AFFIRM the district court's order granting Appellees' motion for summary judgment on this claim.  We also AFFIRM the district court's dismissal of the false imprisonment claim against Appellees Ben Tafoya, Tim Clark, Daniel Hughes, and Craig Endicott for substantially the reasons given by the district court.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3